Exhibit 10.51

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of March 11, 2013, by and among MRC ENERGY
COMPANY, a Texas corporation (the “Borrower”), the LENDERS party hereto and
ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in such capacity,
the “Administrative Agent”). Unless otherwise expressly defined herein,
capitalized terms used but not defined in this Amendment have the meanings
assigned to such terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Third Amended and Restated Credit Agreement, dated as of
September 28, 2012 (as the same has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects and the Administrative
Agent and the Lenders have agreed to do so on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 4 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.

1.1 Amended Definitions. The following definitions in Section 1.1 of the Credit
Agreement shall be and they hereby are amended and restated in their respective
entireties to read as follows:

“Indebtedness” means (a) all indebtedness, obligations and liabilities of every
nature, contingent or otherwise, of Borrower or any Guarantor to any of the
Lenders, any of the Lenders’ Affiliates, the Administrative Agent, or the
Issuing Lender, individually or collectively, under any Loan Document, whether
for principal, interest, reimbursement of amounts drawn under any Letter of
Credit, funding indemnification amounts, fees, expenses, indemnification or
otherwise, (b) Lender Hedging Obligations, and (c) Lender Product Obligations,
in each case whether existing on the date of this Agreement or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured,
including interest accruing subsequent to the filing of a petition or other
action concerning bankruptcy or other similar proceedings, and all renewals,
extensions, refinancings and replacements for the foregoing; provided; however,
that Indebtedness shall not include any Excluded Swap Obligations.

 

MRC ENERGY COMPANY      FIRST AMENDMENT   PAGE 1   



--------------------------------------------------------------------------------

“Lender Hedging Obligations” means all obligations arising from time to time
under Commodity Hedging Agreements and Interest Rate Agreements permitted
hereunder and entered into from time to time between any Credit Party, on the
one hand and a Lender Counterparty on the other hand (including any such
obligations under any Existing Commodity Hedging Agreements); provided, however,
that if a Lender Counterparty ceases to be a Lender hereunder or an Affiliate of
a Lender hereunder, Lender Hedging Obligations shall only include such
obligations to the extent arising from transactions and confirmations entered
into under Commodity Hedging Agreements and Interest Rate Agreements at any time
such Person was a Lender or an Affiliate of a Lender hereunder, without giving
effect to any extension, increases or modifications thereof which are made after
such Person ceases to be a Lender or an Affiliate of a Lender hereunder.

“Secured Party” means each of the Administrative Agent, any Lender, any Lender
Counterparty, or any Affiliate of any Lender to which any Indebtedness is owed,
including any Lender Hedging Obligations and Lender Product Obligations,
provided, however, that a Lender Counterparty and Lenders and Affiliates of
Lenders to whom Lender Product Obligations or Lender Hedging Obligations are
owed shall be a Secured Party (a) in the case of Lender Product Obligations,
only while such Person (or, in the case of an Affiliate of a Lender, such
Lender) is a Lender under this Agreement and (b) in the case of Lender Hedging
Obligations, only with respect to obligations arising from transactions and
confirmations entered into under Commodity Hedging Agreements and Interest Rate
Agreements at any time such Person (or, in the case of an Affiliate of a Lender,
such Lender) is a Lender under this Agreement.

1.2 Additional Definitions. The following definitions shall be and they hereby
are added to Section 1.1 of the Credit Agreement in appropriate alphabetical
order:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

MRC ENERGY COMPANY      FIRST AMENDMENT   PAGE 2   



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

1.3 Current Ratio. Clause (b) of Section 7.9 of the Credit Agreement shall be
and it hereby is amended and restated in its entirety to read as follows:

(b) Current Ratio. Maintain as of the last day of each Fiscal Quarter,
commencing with the Fiscal Quarter ending March 31, 2014, a Current Ratio of not
less than 1.00 to 1.00.

1.4 Application of Proceeds of Collateral. Section 10.2 of the Credit Agreement
shall be and it hereby is amended by deleting in its entirety the phrase “owing
to a Lender or an Affiliate of a Lender” located in the second clause
(d) thereof.

1.5 Concerning Lender Hedging Obligations and Lender Product Obligations.
Section 13.19 of the Credit Agreement shall be and it hereby is amended and
restated in its entirety to read as follows:

13.19 Concerning Lender Hedging Obligations and Lender Product Obligations. The
benefit of the Collateral Documents and of the provisions of this Agreement
relating to any collateral securing the Indebtedness shall also extend to the
Lender Hedging Obligations and the Lender Product Obligations; provided that if
any Lender Counterparty ceases to be a Lender or an Affiliate of a Lender
hereunder, (a) such Lender Hedging Obligations shall only include obligations
under Commodity Hedging Agreements and Interest Rate Agreements entered into
with such Person to the extent arising from transactions and confirmations
entered into at any time such Person was a Lender or an Affiliate of a Lender
hereunder, without giving effect to any extension, increases or modifications
thereof which are made after such Person ceases to be a Lender or an Affiliate
of a Lender hereunder and (b) any obligations arising under Lender Products
extended by such Person shall no longer constitute Lender Product Obligations.
No Lender or any Affiliate of a Lender shall have any voting rights under any
Loan Document or with respect to any Collateral, as a result of the existence of
obligations owed to it under any Commodity Hedging Agreements, Interest Rate
Agreements or agreements relating to Lender Products. All Commodity Hedging
Agreements, Interest Rate Agreements and agreements relating to Lender Products,
if any, are independent agreements governed by the written provisions of such
agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Advances or this Agreement, except as otherwise expressly provided in
such agreements, and any payoff statement from any Lender relating to this
Agreement shall not apply to such agreements except as otherwise expressly
provided in such payoff statement.

 

MRC ENERGY COMPANY      FIRST AMENDMENT   PAGE 3   



--------------------------------------------------------------------------------

1.6 Schedules. Schedule 1.2 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety and replaced with Schedule 1.2 attached
hereto.

SECTION 2. Redetermined Borrowing Base. This Amendment shall constitute notice
of a redetermination of the Borrowing Base and the Conforming Borrowing Base
pursuant to Section 4.2 of the Credit Agreement, and the Administrative Agent,
the Lenders and the Borrower hereby acknowledge that effective as of the date
hereof, the Borrowing Base shall be $255,000,000 and the Conforming Borrowing
Base shall be $220,000,000 and such redetermined Borrowing Base and Conforming
Borrowing Base shall remain in effect until the date the Borrowing Base and the
Conforming Borrowing Base are otherwise adjusted pursuant to the terms of the
Credit Agreement. The redetermination of the Borrowing Base and the Conforming
Borrowing Base contained herein shall constitute the Determination Date to occur
on or about May 1, 2013.

SECTION 3. New Lenders and Reallocation and Increase of Revolving Credit
Commitment Amounts. The Lenders have agreed among themselves to reallocate their
respective Revolving Credit Commitment Amounts, and to, among other things,
allow certain financial institutions identified by RBC Capital Markets1 (“RBC
Capital”), in its capacity as a Joint Lead Arranger, in consultation with the
Borrower, to become a party to the Credit Agreement as a Lender (each, a “New
Lender”). Each of the Administrative Agent and the Borrower hereby consent to
(i) the reallocation of the Revolving Credit Commitment Amounts and (ii) each
New Lender’s agreement to provide a Revolving Credit Commitment Amount. On the
date this Amendment becomes effective and after giving effect to such
reallocation and increase of the Revolving Credit Aggregate Commitment, the
Revolving Credit Commitment Amount of each Lender shall be as set forth on
Schedule 1.2 of this Amendment. Each Lender hereby consents to the Revolving
Credit Commitment Amount set forth on Schedule 1.2 of this Amendment. The
reallocation of the Revolving Credit Commitment Amounts among the Lenders,
including the acquisition by each New Lender of an interest in the Revolving
Credit Aggregate Commitment, shall be deemed to have been consummated pursuant
to the terms of the Assignment and Assumption attached as Exhibit D to the
Credit Agreement as if the Lenders, including each New Lender, had executed an
Assignment and Assumption with respect to such reallocation. The Administrative
Agent hereby waives the $3,500 processing and recordation fee set forth in
Section 13.7(b)(iv) of the Credit Agreement with respect to the assignments and
reallocations contemplated by this Section 3. To the extent requested by any
Lender, and in accordance with Section 11.1 of the Credit Agreement, the
Borrower shall pay to such Lender, within the time period prescribed by
Section 11.1 of the Credit Agreement, any amounts required to be paid by the
Borrower under Section 11.1 of the Credit Agreement in the event the payment of
any principal of any Eurodollar-based Advance or the conversion of any
Eurodollar-based Advance other than on the last day of an Interest Period
applicable thereto is required in connection with the reallocation contemplated
by this Section 3.

SECTION 4. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment, the redetermination of the Borrowing Base contained
in Section 2 of this Amendment and the reallocation of the Revolving Credit
Commitment Amounts contained in Section 3 of this Amendment shall be effective
upon the satisfaction of each of the conditions set forth in this Section 4.

 

 

1 

The global brand name for the corporate and investment banking businesses of
Royal Bank of Canada and its affiliates.

 

MRC ENERGY COMPANY      FIRST AMENDMENT   PAGE 4   



--------------------------------------------------------------------------------

4.1 Execution and Delivery. The Administrative Agent shall have received a duly
executed counterpart of (a) this Amendment signed by the Borrower and the
Lenders and (b) the Consent and Reaffirmation attached hereto signed by each
Guarantor.

4.2 No Default. No Default or Event of Default shall have occurred and be
continuing or shall result from the effectiveness of this Amendment.

4.3 Fees. The Borrower and the Administrative Agent shall have executed and
delivered a fee letter in connection with this Amendment, and the Administrative
Agent shall have received the fees separately agreed upon in such fee letter.

4.4 Notes. The Administrative Agent shall have received Notes duly executed by
the Borrower for each New Lender that requests a Note in accordance with
Section 2.2(e) of the Credit Agreement.

4.5 Mortgages. The Credit Parties shall have executed and delivered to the
Administrative Agent Mortgages and title information, in each case, reasonably
satisfactory to the Administrative Agent with respect to the Oil and Gas
Properties of the Credit Parties, or the portion thereof, as required by
Sections 7.16 and 7.17 of the Credit Agreement.

4.6 Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.

SECTION 5. Representations and Warranties. To induce the Lenders to enter into
this Amendment, the Borrower hereby represents and warrants to the Lenders as
follows:

5.1 Reaffirmation of Representations and Warranties. After giving effect to the
amendments herein, each representation and warranty of the Borrower, the Parent
and each other Credit Party contained in the Credit Agreement and in each of the
other Loan Documents is true and correct in all material respects as of the date
hereof (without duplication of any materiality qualifier contained therein),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of such specified
earlier date.

5.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by the Borrower of this Amendment and all documents, instruments and agreements
contemplated herein are within the Borrower’s corporate powers, have been duly
authorized by necessary action, require no action by or in respect of, or filing
with, any court or agency of government and do not violate or constitute a
default under any provision of any applicable law or other agreements binding
upon the Borrower or result in the creation or imposition of any Lien upon any
of the assets of the Borrower except for Liens permitted by Section 8.2 of the
Credit Agreement and otherwise as permitted in the Credit Agreement.

 

MRC ENERGY COMPANY      FIRST AMENDMENT   PAGE 5   



--------------------------------------------------------------------------------

5.3 Enforceability. This Amendment constitutes the valid and binding obligation
of the Borrower enforceable in accordance with its terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency or similar laws
affecting creditor’s rights generally, and (ii) the availability of equitable
remedies may be limited by equitable principles of general application.

5.4 No Default. As of the date hereof, both before and immediately after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

SECTION 6. Miscellaneous.

6.1 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by the Borrower. The Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of the Borrower, the Parent or
any other Credit Party under the Credit Agreement and the other Loan Documents
or the Liens securing the payment and performance thereof, except as amended and
modified hereby.

6.2 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

6.3 Further Assurances. The Borrower covenants and agrees from time to time, as
and when requested by the Administrative Agent or the Lenders, to execute and
deliver or cause to be executed or delivered, all such documents, instruments
and agreements and to take or cause to be taken such further or other action as
the Administrative Agent or the Lenders may reasonably deem necessary or
desirable in order to carry out the intent and purposes of this Amendment.

6.4 Legal Expenses. The Borrower hereby agrees to pay all reasonable and
documented out-of-pocket fees and expenses of special counsel to the
Administrative Agent incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment and all related
documents.

6.5 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

6.6 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

MRC ENERGY COMPANY      FIRST AMENDMENT   PAGE 6   



--------------------------------------------------------------------------------

6.7 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

6.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

6.9 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

6.10 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[Signature pages follow.]

 

MRC ENERGY COMPANY      FIRST AMENDMENT   PAGE 7   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

BORROWER:

MRC ENERGY COMPANY,

as Borrower

By:  

/s/ David E. Lancaster

Name:   David E. Lancaster Title:   Executive Vice President

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Administrative Agent By:  

/s/ Rodica Dutka

Name:   Rodica Dutka Title:   Manager, Agency

ROYAL BANK OF CANADA,

as a Lender and as a Issuing Lender

By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Ryan Watson

Name:   Ryan Watson Title:   Senior Vice President

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender and as a Issuing Lender By:  

/s/ Brandon M. White

Name:   Brandon M. White Title:   Corporate Banking Officer

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Shannon Juhan

Name:   Shannon Juhan Title:   Vice President

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By:  

/s/ Terry Donovan

Name:   Terry Donovan Title:   Managing Director

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

BMO Harris Financing, Inc., as a Lender By:  

/s/ James V. Ducote

Name:   James V. Ducote Title:   Director

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

CAPITAL ONE, N.A., as a Lender By:  

/s/ Matthew Molero

Name:   Matthew Molero Title:   Vice President

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

IBERIABANK, as a Lender By:  

/s/ W. Bryan Chapman

Name:   W. Bryan Chapman Title:   Executive Vice President

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE PAGE   



--------------------------------------------------------------------------------

Schedule 1.2

Percentages and Allocations

Revolving Credit

 

LENDERS   

REVOLVING

CREDIT

ALLOCATIONS

    

REVOLVING

CREDIT

PERCENTAGE

 

Royal Bank of Canada

   $ 55,000,000         21.5686274510 % 

Comerica Bank

   $ 42,500,000         16.6666666667 % 

Citibank , N.A.

   $ 40,000,000         15.6862745098 % 

SunTrust Bank

   $ 32,500,000         12.7450980392 % 

The Bank of Nova Scotia

   $ 32,500,000         12.7450980392 % 

BMO Harris Financing, Inc.

   $ 20,000,000         7.8431372549 % 

Capital One, N.A.

   $ 20,000,000         7.8431372549 % 

IBERIABANK

   $ 12,500,000         4.90196078431 % 

TOTALS

   $ 255,000,000         100.00000000 % 

 

MRC ENERGY COMPANY       FIRST AMENDMENT    SIGNATURE 1.2   



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of
a copy of the foregoing First Amendment to Third Amended and Restated Credit
Agreement (the “First Amendment”); (ii) consents to the Borrower’s execution and
delivery thereof; (iii) agrees to be bound by the terms of the First Amendment;
(iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Indebtedness pursuant to the terms of the
Guaranty or the Liens granted by it pursuant to the terms of the other Loan
Documents to which it is a party securing payment and performance of the
Indebtedness, (v) reaffirms that the Guaranty and the other Loan Documents to
which it is a party and such Liens are and shall continue to remain in full
force and effect and are hereby ratified and confirmed in all respects and
(vi) represents and warrants to the Administrative Agent and the Lenders that,
as of the date hereof, (x) all of the representations and warranties made by it
in each of the Loan Documents to which it is a party are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein), except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct in all material respects
(without duplication of any materiality qualifier contained therein) as of such
specified earlier date, and (y) no Default or Event of Default has occurred and
is continuing. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that neither the Administrative Agent nor any of the Lenders have any obligation
to inform any Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments or waivers for the Guaranty and
other Loan Documents to which it is a party to remain in full force and effect,
and nothing herein shall create such duty or obligation.

[SIGNATURE PAGES FOLLOW]

 

MRC ENERGY COMPANY       FIRST AMENDMENT    CONSENT AND REAFFIRMATION   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the First Amendment.

 

GUARANTORS: MRC PERMIAN COMPANY By:  

 

Name:   David E. Lancaster Title:   Executive Vice President MRC ROCKIES COMPANY
By:  

 

Name:   David E. Lancaster Title:   Executive Vice President MATADOR PRODUCTION
COMPANY By:  

 

Name:   David E. Lancaster Title:   Executive Vice President LONGWOOD GATHERING
AND DISPOSAL SYSTEMS GP, INC. By:  

 

Name:   David E. Lancaster Title:   Executive Vice President LONGWOOD GATHERING
AND DISPOSAL SYSTEMS, LP By:   Longwood Gathering and Disposal Systems GP, Inc.,
its General Partner By:  

 

Name:   David E. Lancaster Title:   Executive Vice President

 

MRC ENERGY COMPANY       FIRST AMENDMENT   
CONSENT AND REAFFIRMATION SIGNATURE PAGE   



--------------------------------------------------------------------------------

MATADOR RESOURCES COMPANY By:  

 

Name:   David E. Lancaster Title:   Executive Vice President

 

MRC ENERGY COMPANY       FIRST AMENDMENT   
CONSENT AND REAFFIRMATION SIGNATURE PAGE   